Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaya Sharma on February 25, 2021.

The application has been amended as follows: 

	Claims 1 and 2 are cancelled.

	It is noted that claim 1 is cancelled because it is directed to a withdrawn product claim. Claim 2 is cancelled because it does not contain the allowable subject matter as discussed below, i.e. the plasma treatment of the entire surface.

	
Allowable Subject Matter
Claims 4 and 5 are allowed.

Specification
It is noted that the substitute specification of 9/25/2017 is approved. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art does not teach or suggest the process of independent claim 4 of plasma treating an entire surface of a grain oriented electrical steel sheet having the claimed insulating coating after baking. The closest prior art is Fujii, JP H05-287546, Tanaka, US 5,174,833 (Tanaka ‘833), Yamaguchi, JP 2011246782, Hayakawa, JP 07188754 A, and Fukuda, US 4,772,338.
Fujii teaches forming an insulating film on a grain-oriented silicon steel sheet or a unidirectional electromagnetic steel sheet by applying a liquid coating onto the sheet after finishing annealing followed by baking where the coating liquid is based on a phosphate and colloidal silica, where the phosphate is aluminum phosphate or magnesium phosphate, and the coating includes chromic anhydride, i.e. a Cr compound (see for e.g. 0001, 0007, 0015, and 0018). Fujii teaches that the baking is done at 850°C for 30 seconds where the hydrogen concentration in the baking atmosphere is suggested to be 20 vol. % (see for e.g. 0011, 0013, 0015, 0018, 0021, and 0024). Therefore, the baking time and temperature are within the claimed range. They provide an example of the treatment liquid where it consists of 30% colloidal silica, 35% magnesium phosphate, and 5 g of chromic anhydride (see for e.g. 0015 and 0024), such that for 100 parts of magnesium phosphate there are about 85.7 parts of colloidal silica.
Fuji does not provide the units on the materials in the solution.
% of colloidal silica and 2 to 50 wt % of at least one colloidal substance selected from the group including oxides of Ti, Fe, Zn, Ni, Cu, Cr, Mn, Mo, W, and V, where the amounts are calculated as the solid component, 130 to 250 parts by weight of at least one selected from the group consisting of phosphates of Al, Mg, Ca, and Zn, and 10 to 40 parts by weight of at least one selected from the group consisting of chromic anhydride, chromate, and dichromate (see for e.g. abstract and Col. 1, lines 29-32). They teach applying the coating and baking it at 850°C for 30 seconds (see for e.g. Col. 4, lines 10-16), where they also indicate baking at 850°C for 30 seconds in a nitrogen atmosphere (see for e.g. Col. 8, lines 41-52). Therefore, Tanaka ‘833 provides the suggestion of forming the insulating coating solution or treatment solution so that it contains a phosphate of Al, Mg, Ca, and/or Zn, colloidal silica, and an oxide of Ti, Fe, Zn, Ni, Cu, Cr, Mn, Mo, W, and V, where the relative amounts of the materials overlap the ranges of instant claim 4. 
They do not provide plasma treatment.
Yamaguchi provides the suggestion of treating the grain oriented electrical steel sheet with a plasma after applying an baking the insulating coating because they indicate that treating a grain-oriented electrical steel sheet with a plasma torch for magnetic domain subdivision greatly improves iron loss reduction effect when performed after applying and baking an insulating coating (see for e.g. pg. 1, 0012, 0014, 0018, 0019, and 0033-0034). Yamaguchi indicates that the discharge trace is not a continuous straight line but a minute point sequence (see for e.g. 0020), indicating 
Hayakawa suggests using a greater than or equal to 1 volume percent hydrogen when plasma treating a grain oriented steel so as to suppress oxidation and improve magnetic characteristics (see for e.g. purpose, constitution, 0008, and 0019). It is noted that Hayakawa teaches that the entire surface of the grain-oriented steel sheet is plasma treated using a linear type thermal plasma instead of a normal point plasma (constitution, 0008, and Fig. 1), however, the process is directed to a steel sheet after hot rolled plate annealing and/or after process annealing and applying an annealing separating agent containing MgO (see for e.g. constitution and 0009), such that the steel does not have an insulating coating having the claimed components. Therefore, it is not indicated that irradiating an entire surface of a steel sheet having the insulating coating with the linear type plasma will provide the magnetic domain subdivision suggested by Yamaguchi because the process of Hayakawa is not directed magnetic domain subdivision after an insulating coating including the claimed components is applied.
Fujii, Tanaka ‘833, Yamaguchi and Hayakawa do not teach the time used for plasma treatment.
Fukuda suggests plasma irradiating the coated and baked grain oriented steel sheet for a time overlapping the claimed range because they indicate that such a time is appropriate for reducing iron loss in a coated grain oriented steel sheet using hydrogen gas (see for e.g. abstract, Col. 1, lines 58-63, Col. 2, lines 38-45, Col. 3, lines 36-40, and Col. 4, lines 31-51). Fukuda also teaches using an irradiation interval ranges 
Therefore, the closest prior art does not teach or suggest plasma treating an entire surface of a grain oriented steel sheet having an insulating coating including the claimed components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        


/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718